Citation Nr: 0830433	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-11 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left wrist and hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1951 to February 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim.

In July 2008, the veteran had been scheduled for a personal 
hearing before a Veterans Law Judge travelling to the RO, 
however, he failed to appear as scheduled.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran asserts that he sustained a left hand and wrist 
disorder in June 2003, as a result of a Heparin intravenous 
(IV) lock which had been placed and discharged from his left 
forearm while receiving treatment at a VA medical treatment 
facility.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2007).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2007).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2007).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

VA hospital treatment records show that in June 2003, the 
veteran was being treated at the Lake City VA Medical Center 
for angina and gastro-intestinal bleeding.  A treatment 
record dated on June 10, 2003, shows that a Heparin IV lock 
had discharged from the left forearm causing leaking and 
swelling.  Site check revealed tenderness of the left 
forearm, so a routine site change was undertaken.  

A VA Medical Center discharge summary dated in July 2003, 
shows that the veteran reported left wrist pain since the 
time of his last admission where an IV had been placed on the 
volar aspect of his left forearm, and that he had since 
experienced intermittent pain, especially with range of 
motion of the metacarpophalangeal joint digits.  The initial 
impression was left wrist forearm synovitis, by examined 
history.

A VA outpatient treatment records dated from September 2003 
to October 2003, show that the veteran had a history of left 
wrist and hand swelling from apparent phlebitis from 
complicated IV access in June 2003.  He described persistent 
pain, swelling, weakness from left wrist to the hand.

A private medical treatment record from Satilla Center For 
Rehabilitation Evaluation shows that the veteran was given a 
primary diagnosis of compartmental regional pain syndrome.  A 
history of having an IV placed in the left hand during bypass 
surgery was provided during which there was an onset of pain 
and burning upon its removal.

When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As 
the veteran has not been provided with a VA examination of 
the left hand and wrist, on remand, he should be scheduled 
for an appropriate VA examination so that a medical opinion 
may be obtained as to the current nature and etiology of his 
asserted left hand and wrist disorder.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination in order 
to determine the nature and etiology of 
the veteran's asserted left hand and wrist 
disorder.

(a)  The examiner is requested to comment 
as to whether the veteran's asserted left 
hand and wrist disorder evident by the 
record is an additional disorder caused by 
the placement of a Heparin IV lock that 
occurred in conjunction with the medical 
treatment for angina and a gastro-
intestinal disorder conducted at the VA 
Medical Center in Lake City, Georgia, in 
June 2003.

(b)  In answering the foregoing question 
the examiner should be requested to 
determine the veteran's physical condition 
immediately prior to commencement of 
aforestated treatment as compared with the 
subsequent physical condition following 
the aforestated treatment.  As applied to 
surgical procedures, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
surgical procedures were designed to 
relieve.

It should also be determined whether any 
additional disability found represents a 
natural progression of such disability for 
which the surgical procedures were 
authorized.

It should also be determined whether the 
additional disability, if found, is merely 
coincidental with the above-mentioned 
surgical procedures.

It should also be determined whether any 
additional disability was a necessary 
consequence of the VA treatment.  That is, 
was the additional disability certain to 
result from, or intended to result from, 
the surgical procedures.

(c)  If it is found that additional 
disability resulted and was caused by VA 
treatment, the examiner should then 
determine whether such additional 
disability was proximately caused by: 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing surgical procedures or follow-
up care or denial to do so, or an event 
not reasonably foreseeable.

The opinion provided must be accompanied 
by a complete rationale.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



